Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: hinge member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2, 4, 5, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyle (US 20080308557) further in view of Fell (US 20100155292).
Claim 1:  Kyle discloses a tamper-evident container 10, comprising: a top portion 12 (base) having a bottom with at least one upstanding side wall defining a cavity therein, the top portion 12 (base) further includes a top defining a top open end and a lip 20 (base flange) extending outwardly from at least a portion of the top, wherein the lip 20 (base flange), in a first closed configuration, comprises an inner portion and an outer portion, wherein the outer portion being removably attached to the inner portion; a bottom portion 14 (lid), having a lip 22 (peripheral edge), the bottom portion 14 (lid) being hingedly connected to the top portion 12 (base) and configured to enclose the top open end when attached to the top, wherein the lip 22 (peripheral edge) is affixed to the outer portion of the lip 20 (base flange); and a hinge 27 (hinge member) hingedly connecting the bottom portion 14 (lid) to the top portion 12 (base); wherein separation of the bottom portion 14 (lid) from the top portion 12 (base) pulls the outer portion of the lip 20 (base flange) away from the inner portion of the lip 20 (base flange), wherein the inner portion of the lip 20 (base flange) is left fixed to the top and the outer portion of the lip 20 (base flange) is fixed to the lip 22 (peripheral edge) of the bottom portion 14 (lid) after full disengagement separation of the bottom portion 14 (lid) from the top, thereby enabling access to the cavity of the top portion 12 (base), and wherein the inner portion 
Kyle discloses a prior art container 10 having all the recited structure, but which differs from the claimed device in that the perforation line 34 (perforation) extends along a straight path instead of a sinusoidal path.  Fell discloses a prior art package 1 having a line of weakness 6 which is straight (see fig. 1) and a prior art package 21 having a line of weakness 26 which has a sinusoidal-line perforation (sinusoidal path) (see fig. 2).  The substitution of one known element (sinusoidal-line perforation (sinusoidal path) as shown in Fell) for another (straight path as shown in Kyle) would have been obvious to one or ordinary skill in the art at the time of the invention since the substitution of the sinusoidal-line perforation (sinusoidal path) in Fell would have yielded predictable results, namely, separation in Kyle.
The hinge member for hingedly connecting the lid to the base is/are interpreted under 35 U.S.C. 112(f) as compliant hinges, any known hinges, and equivalents thereof.

    PNG
    media_image1.png
    720
    559
    media_image1.png
    Greyscale

Claim 2:  The combination discloses the bottom portion 14 (lid), top portion 12 (base), and hinge 27 (hinge member) being made of plastic (see P. 0006).

Claim 5:  The combination discloses the bottom portion 14 (lid) including a gripping tab (see annotated fig. 2 below).

    PNG
    media_image2.png
    421
    673
    media_image2.png
    Greyscale

Claim 8:  The combination discloses the bottom portion 14 (lid) further including two gripping tabs, wherein the perforation line 34 (perforation) extends between the two gripping tabs (see annotated fig. 2 above).
Claim 10:  The combination discloses the bottom portion 14 (lid), top portion 12 (base), and hinge 27 (hinge member) being made from a single piece of material (see P. 0007).
.

Response to Arguments
The drawing objections in paragraphs 3-4 of office action dated 12 May 2021 are withdrawn in light of the amended disclosure and claims filed 13 September 2021.
The specification objections in paragraphs 5-7 of office action dated 12 May 2021 are withdrawn in light of the amended disclosure filed 13 September 2021.
The 35 U.S.C. § 112 rejections in paragraphs 11-21 of office action dated 12 May 2021 are withdrawn in light of the amended claims filed 13 September 2021.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736